DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
No current limitation is being interpreted as invoking  35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: For example 1003 and 1101 of [00042] are included in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 

Double Patenting
Applicant is advised that should claim 3 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Line 12 of claim 1: there is confusing antecedent basis for “said step”; lines 2-11 indicate there are at least five steps.  It is unclear which is being referred to.


Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 1-3 and 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Colson 3679384 in view of Hicks 3294504 and Wied 7212720.   


Claim 1. (Currently Amended) A method of fabricating glass canes, comprising the steps of:

See for example figure 7 of Colson.


 providing a 

See 84 of figure 6 of Colson.  One half of the form 84 is inherently the pre-form that is one half of a hexagon.

 stacking an array of glass canes in said 

The stacking of the tubes/canes/array is disclosed at least at col. 8, line 43.

 wherein said glass canes have a cane length and wherein said array of glass canes has a first array end and a second array end opposite said first array end; 




providing a first outer tube tube-sleeve,
 wherein said first outer tube tube-sleeve has a first outer tube tube-sleeve length that is shorter than said cane length;

Form 84 (figures 6-7 of Colson) is an outer tube tube-sleeve that is shorter than the cane length.


 providing a second outer tube tube-sleeve,

At col. 9, lines 65-68 Colson teaches using more than one form to prevent the stack from collapsing.  It would have been obvious to use 2 or more outer tube tube-sleeves 84 so as to prevent the stack from collapsing


 wherein said second outer tube tube- sleeve has a second outer tube tube-sleeve length that is shorter than said cane length;

See figure 16 of Colson which shows two outer tube tube-sleeves (Forms 118 both of which are shorter than the cane length.  Additionally at col. 10, lines 32-34 Colson teaches a form can be ‘any size’.  Figures 5, 6 and 16 show tube-sleeves (forms 68, 84, 118) as being significantly shorter than the canes.  


 positioning said first outer tube tube-sleeve and said second outer tube sleeve on said array of glass canes, wherein said 

Figure 16 of Colson shows upper form 118 (i.e.the first outer tube tube-sleeve on the firs array end.   Nevertheless Hicks teaches (col. 5, lines 60-65) to use sleeves on the ends of an array of glass elements 108 so as to maintain the elements in an orderly array.  It would have been obvious to place a form 84, 118) on each end of the Colson bundle so as to ensure the array stays orderly.


 crimping said first outer tube tube sleeve onto said first array end;

Colson does not teach crimping the sleeves/forms onto the array.  However Colson also does not teach how the forms (e.g. 118) maintain their position relative to the stack of glass elements.  Wied discloses known methods of connecting sleeves to glass strands (in the “Background of the Invention” starting at col. 1) including melting/softening of the glass or adhesive bonding.  Wied’s discussion also includes disadvantages of the those methods.   Wied suggests (col. 3, lines 12-26) a crimping method with various advantages over known methods.   Specifically a method of crimping a crimping sleeve over a fiber array for the advantages low cost and a savings of energy and time.   It 


 placing said second outer tube tube sleeve on said second array end;

As indicated above : It would have been obvious to place a form 84, 118) on each end of the Colson bundle so as to ensure the array stays orderly.


 crimping said second outer tube tube sleeve onto said second array end;


It would have been obvious to crimp the second outer tube sleeve on the second array end for the advantage of low cost and a savings of energy and time



 after crimping said first outer tube tube sleeve onto said first array end and after crimping said second outer tube tube sleeve onto said second array end, moving said array of glass canes into a furnace,


See figures 4, 7 and 16 Colson.  If the heaters (e.g. 58) of Colson are not ‘furnaces’ it would have been obvious to put a walled structure around the heater 





 wherein said array of glass canes is heated;
 and drawing said array of glass canes from said furnace,
 wherein said drawing said array of glass canes scales down and elongates said glass canes.  

See figures 4, 7 and 16 Colson as well as the associated text.   


Claim 2. (Previously Presented) The method of fabricating glass canes of claim 1, wherein said furnace is at a furnace temperature within the range of 20000 C to 17000 C.  

Claim 2: Colson does not disclose the temperature of the furnace.  It would have been obvious to perform routine experimentation to determine a suitable temperature for the furnace depending upon glass composition of the tube and the needed power.  It is noted that domestic ovens commonly use red-hot 
The MPEP at 2144.05 indicates : 
Generally, differences in concentration or temperature will not support the patentability of
subject matter encompassed by the prior art unless there is evidence indicating such
concentration or temperature is critical. 


Examiner finds no evidence indicating the furnace temperature is critical.


Claims 3 and 9: See figures 5-6 of Colson arrays of hollow canes. 



Claim  5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colson 3679384 in view of Hicks 3294504 and Wied 7212720   as applied to claim 1 (above) and in view of Meinl 6349572.
Claims 5 and 10: Colson does not disclose the flare portions.  Meinl discloses using an internal bevel 11 for easy insertion of fiber arrays in a sleeve (col. 11, lines 8-13).  It would have been obvious to provide an internal bevel (i.e. a flared inner surface) on the Colson forms/sleeves (68, 84,118) to make the insertion of the tubes easy and/or to make the placement of the bands on the array easy.

12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colson 3679384 in view of Hicks 3294504, Wied 7212720,   Meinl 6349572.
Claim 12 have the same or substantially the same limitations of claims 1, 2 and 5 and would have been obvious for the same reasons claims 1, 2 and 5 would have been obvious as indicated above. 
Claim 14: See figures 5-6 of Colson arrays of hollow canes. 



Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colson 3679384 in view of Hicks 3294504 and Wied 7212720 as applied to claim 1 (above) and further in view of Inoue 3713729
Colson does not disclose using tape.  Inoue uses Teflon tape 2 to tie an end of a glass fiber bundle (col. 5, lines 19-20).   It would have been obvious to use Teflon tape to secure the Colson array together during the assembly to maintain the shape of the stack for example prior to the bands being applied and crimped. 

Response to Arguments

It is argued that Hicks teaches away from the crimping as taught by Wied.  


The Office’s policy regarding a reference that ‘teaches away’ include the following.

From the MPEP at 2145:


A prior art reference that "teaches away" from the claimed invention is a significant factor
to be considered in determining obviousness; however, "the nature of the teaching is highly
relevant and must be weighed in substance. A known or obvious composition does not
become patentable simply because it has been described as somewhat inferior to some
other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130,
1132 (Fed. Cir. 1994) (Claims were directed to an epoxy resin based printed circuit
material. A prior art reference disclosed a polyester-imide resin based printed circuit
material, and taught that although epoxy resin based materials have acceptable stability
and some degree of flexibility, they are inferior to polyester-imide resin based materials.
The court held the claims would have been obvious over the prior art because the
reference taught epoxy resin based material was useful for applicant’s purpose, applicant
did not distinguish the claimed epoxy from the prior art epoxy, and applicant asserted no
discovery beyond what was known to the art.)

And at 2143.01 (I) the MPEP indicates:
 The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. In In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004), the claims of a utility patent application were directed to a shoe sole with increased traction having hexagonal projections in a "facing orientation." 391 F.3d at 1196-97, 73 USPQ2d at 1142. The Board combined a design patent having hexagonal projections in a facing orientation with a utility patent having other limitations of the independent claim. 391 F.3d at 1199, 73 USPQ2d at 1144. Applicant argued that the combination was improper because (1) the prior art did not suggest having the hexagonal projections in a facing (as opposed to a "pointing") orientation was the "most desirable" configuration for the projections, and (2) the prior art "taught away" by showing desirability of the "pointing orientation." 391 F.3d at 1200-01, 73 USPQ2d at 1145-46. The court stated that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." Id. In affirming the Board’s obviousness rejection, the court held that the prior art as a whole suggested the desirability of the combination of shoe sole limitations claimed, thus providing a motivation to combine, which need not be supported by a finding that the prior art suggested that the combination claimed by the applicant was the preferred, or most desirable combination over the other alternatives. Id. See also In re Urbanski, 809 F.3d 1237, 1244, 117 USPQ2d 1499, 1504 (Fed. Cir. 2016).

	Applicant’s argument is not persuasive because Hicks does not criticize, discredit or otherwise discourage the solution claimed.   The fact that Hicks uses a glass band is not reasonably a condemnation of the use of a crimping band.   The Hicks disclosure does not appear to even recognize the possibility of using a crimping sleeve (such as the Wied crimping sleeve).  Since Hicks has no mention of a crimping sleeve one cannot reasonable conclude that Hicks criticizes, discourages or discredit the use of a crimping sleeve. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith, Kinoshita and Elledge are cited for being cumulative to Colson.  Lewis is cited for being cumulative to Wied.  Timson, Smith and Zeiss-Stiftung are cited as being of general interest.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191. The examiner can normally be reached 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/JOHN M HOFFMANN/          Primary Examiner, Art Unit 1741